Opinion filed March 21, 2019




                                       In The


        Eleventh Court of Appeals
                                    ___________

                               No. 11-18-00202-CR
                                    ___________

               LAFETTE LATRELL BATTEE, Appellant
                                          V.
                     THE STATE OF TEXAS, Appellee


                    On Appeal from the 104th District Court
                            Taylor County, Texas
                        Trial Court Cause No. 18857B


                     MEMORANDUM OPINION
      Appellant, Lafette Latrell Battee, originally pleaded guilty to the offense of
aggravated kidnapping, with one prior. Pursuant to the terms of the plea agreement,
the trial court deferred a finding of guilt and placed Appellant on community
supervision for five years. On several occasions, the trial court amended the terms
and conditions of Appellant’s community supervision, but the trial court ultimately
granted a motion to adjudicate that was filed by the State. At a hearing on the State’s
motion to revoke Appellant’s community supervision and adjudicate his guilt,
Appellant pleaded true to one of the State’s allegations, and the trial court ordered a
presentence investigation report. At a subsequent disposition hearing, the State and
Appellant presented additional evidence. At the end of that hearing, the trial court
found all of the allegations to be true, revoked Appellant’s community supervision,
adjudicated Appellant guilty of the charged offense, and assessed his punishment at
confinement for twenty years. We affirm.
      Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and states that he has concluded that this
appeal is frivolous and without merit. Counsel has provided Appellant with a copy
of the brief, a copy of the motion to withdraw, an explanatory letter, and a complete
copy of the clerk’s record and the reporter’s record. Counsel advised Appellant of
his right to review the record and file a response to counsel’s brief. Counsel also
advised Appellant of his right to file a pro se petition for discretionary review in
order to seek review by the Texas Court of Criminal Appeals. Court-appointed
counsel has complied with the requirements of Anders v. California, 386 U.S. 738
(1967); Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014); In re Schulman, 252
S.W.3d 403 (Tex. Crim. App. 2008); and Stafford v. State, 813 S.W.2d 503 (Tex.
Crim. App. 1991).
      Appellant has filed a pro se response to counsel’s Anders brief. Appellant
asserts in his response that his constitutional rights have been violated by counsel’s
filing of an Anders brief. In addressing an Anders brief and a pro se response, a
court of appeals may only determine (1) that the appeal is wholly frivolous and issue
an opinion explaining that it has reviewed the record and finds no reversible error or
(2) that arguable grounds for appeal exist and remand the cause to the trial court so
that new counsel may be appointed to brief the issues. Schulman, 252 S.W.3d at
409; Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).
                                          2
        Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record, and we agree that the appeal is without merit.
We note that proof of one violation of the terms and conditions of community
supervision is sufficient to support revocation. Smith v. State, 286 S.W.3d 333, 342
(Tex. Crim. App. 2009). In this regard, a plea of true standing alone is sufficient to
support a trial court’s decision to revoke community supervision and proceed with
an adjudication of guilt. See Moses v. State, 590 S.W.2d 469, 470 (Tex. Crim. App.
[Panel Op.] 1979). Furthermore, absent a void judgment, issues relating to an
original plea proceeding may not be raised in a subsequent appeal from the
revocation of community supervision and adjudication of guilt. Jordan v. State, 54
S.W.3d 783, 785–86 (Tex. Crim. App. 2001); Manuel v. State, 994 S.W.2d 658,
661–62 (Tex. Crim. App. 1999). Based upon our review of the record, we agree
with counsel that no arguable grounds for appeal exist.
        The motion to withdraw is granted, and the judgment of the trial court is
affirmed.


                                                                   PER CURIAM


March 21, 2019
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      3